Case 1:12-cr-00489-RA Document 64 Filed 06/10/20 Page 1of1

THE LAW OFFICE OF JEFF CHABROWE

 

261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910

June 10, 2020
via ECF
Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: U.S. v. Leroux; 12-cr-489; 14-cr-75 (RA)
Dear Judge Abrams,

We write in response to your Order requesting a resubmission of defendant’s letter
requesting redactions, and accompanying modified sentencing submission.

We respectfully request that our deadline be extended until tomorrow, June 11, at noon.
We received notification via ECF at around 3:42 p.m. today and need more time to adequately
present our client’s requests and properly redact the accompanying sentencing submission.

Thank you for your time and understanding.

Respectfully,

  

Jeff Chabrowe, Esq.

Counsel for Paul Calder Leroux
cell 917-529-3921

email jeff@chabrowe.com

Application granted.

SO ORDERED. A (
A

Hon. Ronnie Abrams
6/10/2020

 
